SUMMARY ORDER

Assuming arguendo that we can reach the appellant’s challenge to his sentence based on the government’s alleged breach notwithstanding his appellate waiver, the challenge is without merit. No plain error was committed below; it is by no means plain that the government’s recommendation of a sentencing range violated the provision of the plea agreement that arguably forbade it from requesting a specific sentence. See Puckett v. United States, - U.S. -, 129 S.Ct. 1423, 1428-33, 173 L.Ed.2d 266 (2009); United States v. MacPherson, 590 F.3d 215, 218 (2d Cir.2009). The remaining challenges to the sentence do not overcome the appellant’s valid waiver of his right to appeal a sentence within the stipulated Guidelines range; these challenges are therefore waived. See United States v. Haynes, 412 F.3d 37, 39 (2d Cir.2005).
Finding no merit in any of the appellant’s remaining arguments, we hereby AFFIRM the judgment of the district court.